Citation Nr: 9904023	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  97-27 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right leg 
disorder, claimed as secondary to service-connected lumbar 
spine disability.

2.  Entitlement to an increased evaluation for service-
conducted psychiatric disability currently evaluated as 30 
percent disabling.

3.  Entitlement to an increased evaluation for low back 
disability, currently evaluated as 40 percent disabling.

4.  Entitlement to an effective date prior to October 7, 
1996, for an award of total disability based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The appellant had active service from January 1967 to July 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which granted entitlement to service 
connection for a psychiatric disorder (described for rating 
purposes at that time as post-traumatic stress disorder 
(PTSD)) and assigned a 10 percent evaluation for that 
disability effective from October 7, 1996.  In the May 1997 
rating decision, the RO also denied entitlement to service 
connection for a right leg disorder, denied entitlement to an 
increased evaluation in excess of 40 percent for lumbar spine 
disability, and granted entitlement to TDIU, assigning an 
effective date of October 7, 1996, for that award.  

The Board notes that by rating decision in December 1997, the 
RO redescribed the veteran's service-connected psychiatric 
disability for rating purposes as post-traumatic stress 
disorder; dysthymia, and increased the rating to 30 percent 
effective from October 7, 1996.  However, as the veteran has 
not expressed any desire to limit his appeal on that issue to 
a 30 percent rating, the issue remains in appellate status.  
AB v. Brown, 6 Vet.App. 35, 39 (1993).


FINDINGS OF FACT

1.  There is medical evidence of record which suggests that 
the veteran suffers from right leg disability related to his 
service-connected left above-the-knee amputation.

2.  The veteran's service-connected psychiatric disability is 
manifested by flashbacks, dreams, feelings of anger and 
haplessness, episodic depression and anxiety, and by a GAF 
score of 70; there is no more than an occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks and no more than definite social 
and industrial impairment.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a right leg disorder is well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  The schedular criteria for the assignment of a rating in 
excess of 30 percent for PTSD and dysthymia have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Codes 9411, 9433 (1998); 38 C.F.R. 
§§ 4.132, Diagnostic Codes 9411, 9405 (effective prior to 
November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Right Leg Disability.

The veteran and his representative collectively contend that 
the veteran suffers from right leg disability secondary to 
his service-connected left above-the-knee amputation and/or 
service-connected back disability (which itself was 
established secondary to the service-connected left above-
the-knee amputation).  However, the RO has determined that 
the veteran's claim is not well-grounded on the basis that 
there is no medical diagnosis of right leg disability.  38 
U.S.C.A. § 5107(a). 

The preliminary requirement for establishing entitlement to 
any veteran's benefit is that a claimant submit evidence that 
the claim is well-grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim has been defined by the United States Court of 
Veterans Appeals (Court) as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  Murphy 
v. Derwinski, 1 Vet. App. 78, 91 (1990).  For a service 
connection claim to be well- grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in- service injury or disease 
and the current disability.  Black v. Brown, 10 Vet. App. 
279, 283 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

The Board observes that the veteran underwent a VA general 
medical examination in April 1997.  In reviewing the request 
for that examination, the Board notes that under the general 
remarks section was an express note that one of the purposes 
of the examination was to explore the veteran's claim that he 
suffered from a right leg disorder related to his service-
connected low back disability.  In reviewing the report of 
the April 1997 VA examination, there is no reference to any 
complaints or clinical findings related to the right leg, nor 
is there any medical diagnosis pertinent to the right knee.  
Given the express comment in the request for that 
examination, a question may reasonably be raised as to 
whether or not the examiner was aware of this particular 
purpose of the examination.  As such, the adequacy of the 
examination might be questioned.  

However, there is no duty to assist a veteran until he has 
presented a well-grounded claim, and the lack of a medical 
diagnosis of right leg disability in the April 1997 VA 
examination report undermines a finding of a well-grounded 
claim.  

Nevertheless, the Board notes that a report of September 1997 
VA psychiatric examination does list Axis III diagnoses of:  
status post left leg above the knee amputation with 
prosthesis; back/right leg pain.  Under the limited 
circumstances of this case, the Board believes that the 
diagnosis and its inclusion among other diagnoses of left leg 
and back disabilities is sufficient to meet the minimal 
requirements of a well grounded claim.  Assuming the 
September 1997 VA psychiatric examination Axis III diagnoses 
to be true, such diagnoses not only constitutes medical 
evidence of current right leg disability, but also (by 
including such diagnosis in conjunction with the other 
diagnoses of left leg and back disability) suggest a nexus to 
the veteran's service-connected left leg and back 
disabilities.  In other words, the Board finds that the 
veteran's right leg disability claim is well-grounded.  

2. Increased evaluation for Psychiatric Disability

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's service medical records reflect that he served 
in Vietnam.  His service awards and decorations include the 
Combat Action Ribbon, Meritorious Unit citation, and 
Gallantry Cross.  After his Vietnam service, the veteran 
sustained severe injuries, resulting in amputation of the 
left leg above the knee, when a car struck the motorcycle on 
which he was riding.  

The examiner who conducted VA examination in April 1997 noted 
that the veteran had feelings of anger, disbelief, recurrent 
dreams, and feelings of helplessness centered on the 
accident.  The veteran had been married for 23 years, had 
four children, and reported no problems or difficulties with 
his current family relationships.  He maintained eye contact, 
was appropriately dressed and groomed, and was pleasant.  
There were no abnormal thought processes apparent.  His 
attention and concentration were appropriate.  Judgment and 
insight were not impaired.  The examiner concluded that the 
veteran had PTSD and dysthymia, with many of his symptoms 
being a part of both of the diagnoses.  The examiner assigned 
a GAF of 70 for current functioning, and 85 for functioning 
over the past year.  

The veteran has been assigned a 30 percent disability 
evaluation for PTSD and dysthymia under the provisions of 
Diagnostic Codes 9411 and 9433.  Pursuant to Diagnostic Code 
9411, prior to November 7, 1996, a 30 percent rating was for 
application for definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  The Board notes here that the VA General Counsel 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  VAOPGCPREC 
9-93 (Nov. 9, 1993).  

The criteria for a 50 percent evaluation were:  considerable 
impairment of ability to establish or maintain effective or 
favorable relationships with people; and, psychoneurotic 
symptoms which cause the reliability, flexibility and 
efficiency levels to be so reduced as to result in 
considerable industrial impairment. 

Prior to November 7, 1996, dysthymia was evaluated under 
38 C.F.R. § 4.132, Diagnostic Code 9405.  As with the 
criteria for evaluation under Diagnostic Code 9411, the 
criteria for evaluation of dysthymia under Diagnostic Code 
9450 provided a 30 percent rating with evidence of symptoms 
resulting in definite social and industrial impairment, and 
provided a 50 percent rating with evidence of considerable 
social and industrial impairment. 

During the course of the veteran's appeal, new regulations 
which revised the evaluative criteria for PTSD and dysthymia 
were issued, and became effective November 7, 1996.  
Dysthymia is now evaluated under Diagnostic Code 9433.  Under 
the newly-issued criteria for Diagnostic Codes 9411 and 9433, 
a 30 percent rating is warranted where there is occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  A 
rating of 50 percent is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short and long term memory, impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  

The Court has indicated that when a law or regulation changes 
after a claim has been filed, but before the administrative 
or judicial appeal process has been concluded, the version 
most favorable to the veteran generally applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991); White v. Derwinski, 1 
Vet. App. 519, 521 (1991).  The Board observes that during 
the course of the appeal, the RO has duly considered the 
veteran's claim under both the old and the new rating 
criteria. The Board's appellate review will do likewise.

At this point the Board again notes that the disability 
rating for the veteran's PTSD was increased during the course 
of the appeal.  The increase from 10 percent to 30 percent 
was effective from October 7, 1996 (the effective date of the 
grant of service connection), and thus this increase 
constituted a partial grant of the benefit sought.  However, 
the veteran did not withdraw his appeal, and it remains 
before the Board.

The Board finds that the veteran's disability picture, 
considering all symptoms of psychiatric disability, including 
PTSD and dysthymia, is consistent with a 30 percent 
evaluation, but does not approximate the criteria for a 50 
percent evaluation.  The Board finds that the evidence does 
not support an evaluation in excess of 30 percent under 
either the criteria effective until November 7, 1996, or 
under the revised criteria.  In particular, the Board notes 
that the evidence reflects medical opinion that the symptoms 
of PTSD and dysthymia, considered together, are "mild to 
moderate" and are episodic in frequency.  The Board also 
notes that a GAF score of 70 was assigned for the veteran's 
current functioning, and a GAF score of 85 was assigned for 
the veteran's functioning during the year prior to the 
examination.  

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  A 61-70 
rating indicates "some mild symptoms . . . OR some 
difficulty in social, occupational or school functioning . . 
. but generally functioning pretty well, has some meaningful 
interpersonal relationships."  A 71-80 rating indicates "If 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors...; no more than slight 
impairment in social, occupational, or school functioning."  
A 81-90 score indicates "absent or minimal symptoms..., good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns."  
DSM-IV.  These reported GAF scores in the present case also 
do not lend support to an evaluation in excess of 30 percent.  

The Board further notes that there is no evidence of 
difficulty in verbal communications, such as circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week or of difficulty in understanding complex 
commands.  There is no evidence of impairment of short-term 
or long term memory.  There is no evidence of impairment of 
judgment or of abstract thinking.  Further, there is no 
evidence that the veteran has difficulty in establishing and 
maintaining effective work and social relationships.  In 
particular, the Board notes the duration of the veteran's 
marriage (23 years) and his report that there is no 
difficulty in family relationships.  This evidence simply 
does not support a finding of considerable impairment so as 
to warrant or approximate a 50 percent evaluation under the 
old criteria.  Moreover, as discussed above, the 
preponderance of the evidence also reflects that the veteran 
does not meet the new criteria for an evaluation in excess of 
30 percent.  

The Board has also considered the doctrine of reasonable 
doubt under 38 U.S.C.A. § 5107(b), but finds that there is 
not an approximate balance of positive and negative evidence 
on the merits with respect to an evaluation in excess of 30 
percent.



ORDER

The veteran's claim of entitlement to service connection for 
right leg disability is well-grounded.  To this extent, the 
appeal is granted subject to the directions set forth in the 
following remand portion of this decision. 

Entitlement to an evaluation in excess of 30 percent for PTSD 
and dysthymia is denied.  To this extent, the appeal is 
denied.  


REMAND

A finding of a well-grounded claim gives rise to the duty to 
assist.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159; Caluza v. 
Brown, 7 Vet.App. 498, 505 (1995).  The duty to assist 
includes adequate VA medical examinations.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).  Under the circumstances, an 
appropriate examination is necessary to specifically 
determine whether or not there are clinical and/or special 
test findings sufficient to support a medical diagnosis of 
right leg disability and, if so, to determine the etiology of 
any such right leg disability. 

With regard to the increased rating for back disability 
claim, the veteran contends that the severity of his back 
disability has increased, and that he is entitled to an 
evaluation in excess of 40 percent for back pain.  In 
particular, he complains of muscle spasm and pain and 
numbness radiating to the legs, and complains of pain so 
severe that he develops a fever or vomits or may be 
restricted to bedrest for as long as several days until the 
pain subsides.  The veteran also contends that his back pain 
should be evaluated as intervertebral disc disease.  The 
evidence of record does not reflect that the veteran reported 
these symptoms to the examiner who conducted the April 1997 
VA examination.  

Moreover, the evidence of record does not include the 
clinical records of the veteran's ongoing private or VA 
treatment of his service-connected disabilities.  These 
records should be obtained, and any necessary further 
development completed, prior to adjudication of the veteran's 
claim of entitlement to an increased evaluation for back 
disability.  In particular, the development should reflect 
whether the veteran complains of flare-ups of pain, and, if 
so, the additional functional loss during those flare-ups.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

With regard to the individual unemployability claim, the 
veteran contends that he was unemployable as a result of his 
service-connected disabilities prior to October 7, 1996, the 
date on which he filed a formal claim of entitlement to TDIU.  
The record clearly reflects that the veteran's disabilities 
require ongoing treatment.  

The statutory provision governing the appropriate effective 
date for an award of increased compensation, 38 U.S.C.A. § 
5110(b)(2), provides that the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  A TDIU claim is in one sense an increased rating 
claim and as such follows the effective date provisions for 
increased ratings.   

However, it is not clear whether the RO considered whether 
the veteran was unemployable during the year prior to his 
application for TDIU.  The record references documents, 
including medical records and financial records, from which 
the veteran's employability during the relevant period could 
likely be ascertained.  Moreover, under 38 C.F.R. § 3.157 
informal claim provisions, the question arises as to whether 
any such medical records may have met the requirements for an 
informal claim.  The Board further notes that it also appears 
from the evidence of record reflects that the veteran filed 
an informal claim, by telephone, on September 30, 1996.  
Consideration of the veteran's effective date claim under the 
provisions of all applicable laws and regulations is 
necessary.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should afford the veteran the 
opportunity to submit or identify records 
of current treatment of back disability 
and right leg disability.  The RO should 
attempt to obtain the identified records 
and associate them with the claims file.  
Further, any VA medical records not 
already in the claims file should be made 
of record.

2.  The veteran should be scheduled for 
special VA examination(s) to ascertain 
the nature, severity and etiology of any 
current right leg disability and to 
ascertain the nature and severity of the 
veteran's service-connected low back 
disability.  The claims file must be made 
available to the examiner(s) for review 
in connection with the examination(s), 
and all indicated special studies and 
tests should be accomplished.  The right 
leg examiner should expressly indicate 
whether a medical diagnosis of current 
right leg disability is warranted and, if 
so, whether it is at least as likely as 
not that such right leg disability was 
caused by or aggravated by the veteran's 
service-connected left above-the-knee 
amputation and/or low back disability.  
With regard to the veteran's low back 
disability, the examiner should report 
all clinical findings, including any 
neurological findings.  Further, the 
examiner should report whether there is 
evidence of additional functional loss 
due to pain and fatigue including during 
flare-ups. 

3.  The RO should then review the 
expanded record and determine whether the 
veteran's remaining claims can be 
granted.  If any benefit sought remains 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case 
setting forth an analysis of the issues 
under all applicable laws and 
regulations.  They should then be 
afforded the appropriate period of time 
within which to respond thereto.  To the 
extent appropriate, the supplemental 
statement of the case should contain laws 
and regulations not previously furnished 
to the veteran.  The case should then be 
returned to the Board for appellate 
review.

The purpose of this remand is to assist the veteran.  The 
Board intimates no opinions, either legal or factual, as to 
the ultimate determinations warranted in this case.  The 
veteran is free to submit additional evidence in support of 
his claim.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 8 -


